—Order, Family Court, New York County (George Jurow, J.), entered on or about February 3, 2000, which, after a hearing, awarded custody of the parties’ child to petitioner, unanimously affirmed, without costs.
When we accord Family Court’s assessment of the parties’ credibility, personalities, character and temperaments the deference required by law (see, Victor L. v Darlene L., 251 AD2d 178, lv denied 92 NY2d 816, citing, inter alia, Eschbach v Eschbach, 56 NY2d 167, 173), we find the award of custody in favor of petitioner has ample support in the record. Family Court properly considered the appropriate factors in making its determination, and gave appropriate weight to the testimony and recommendations of the court-appointed forensic expert and the child’s guardian ad litem, and to the evidence that respondent deliberately and continuously interfered with the child’s relationship with petitioner, including making a false accusation of child abuse, conduct clearly inconsistent with the child’s best interests (see, Young v Young, 212 AD2d 114, 115, citing Maloney v Maloney, 208 AD2d 603, 603-604; David K. v Iris K., 276 AD2d 421). We have considered respondent’s other arguments, including that new evidence warrants a new trial, and find them to be without merit. Concur — Nardelli, J. P., Mazzarelli, Wallach, Lerner and Friedman, JJ.